              Case 19-10729-MFW              Doc 636      Filed 12/09/19        Page 1 of 10



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:
                                                        Chapter 11
OPP LIQUIDATING COMPANY, INC. (f/k/a
Orchids Paper Products Company), et al.,1               Case No. 19-10729 (MFW)

                 Debtors.                               Jointly Administered


                   NOTICE OF AGENDA OF MATTERS SCHEDULED
                FOR HEARING ON DECEMBER 11, 2019 AT 10:30 A.M. (ET)

MATTER GOING FORWARD

1.       Confirmation of Chapter 11 Plan of Liquidation

         Objection Deadline:              December 2, 2019 at 4:00 p.m.

         Related Document(s):

                 a)      Combined Disclosure Statement and Chapter 11 Plan of Liquidation of
                         Orchids Paper Products Company, et al. [Docket No. 538; Filed:
                         9/27/2019]

                 b)      First Amended Combined Disclosure Statement and Chapter 11 Plan of
                         Liquidation of Orchids Paper Products Company, et al. [Docket No. 557;
                         Filed: 10/15/2019]

                 c)      [BLACKLINE] First Amended Combined Disclosure Statement and
                         Chapter 11 Plan of Liquidation of Orchids Paper Products Company, et al.
                         [Docket No. 558; Filed: 10/15/2019]

                 d)      Second Amended Combined Disclosure Statement and Chapter 11 Plan of
                         Liquidation of Orchids Paper Products Company, et al. [Docket No. 574;
                         Filed: 10/18/2019]

                 e)      [BLACKLINE] Second Amended Combined Disclosure Statement and
                         Chapter 11 Plan of Liquidation of Orchids Paper Products Company, et al.
                         [Docket No. 575; Filed: 10/18/2019]


         1
            The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are OPP Liquidating Company, Inc., a Delaware corporation (6944) (f/k/a Orchids Paper
Products Company), OPP Liquidating Company of South Carolina, Inc., a Delaware corporation (7198) (f/k/a
Orchids Paper Products Company of South Carolina), and OLSC Liquidating Company, LLC, a South Carolina
limited liability company (7298) (f/k/a Orchids Lessor SC, LLC).

71551311.1
             Case 19-10729-MFW     Doc 636     Filed 12/09/19    Page 2 of 10



              f)   Order (I) Approving the Adequacy of the Disclosures in the Second
                   Amended Combined Plan and Disclosure Statement on an Interim Basis,
                   (II) Scheduling the Confirmation Hearing and Deadline for Filing
                   Objections, (III) Establishing Procedures for The Solicitation and
                   Tabulation of Votes to Accept or Reject the Second Amended Combined
                   Plan and Disclosure Statement, (IV) Approving the Form of Ballot and
                   Solicitation Package, and (V) Approving the Notice Provisions [Docket
                   No. 577; Entered: 10/18/2019]

              g)   Notice of Filing of Plan Supplement [Docket No. 612; Filed: 11/18/2019]

              h)   Declaration of James F. Daloia of Prime Clerk LLC Regarding the
                   Solicitation of Votes and Tabulation of Ballots Cast on the Second
                   Modified Joint Plan of Liquidation of Orchids Paper Products Company
                   and Its Affiliated Debtors [Docket No. 630; Filed; 12/6/2019]

              i)   Third Amended Combined Disclosure Statement and Chapter 11 Plan of
                   Liquidation of Orchids Paper Products Company, et al. [Docket No. 631;
                   Filed: 12/6/2019]

              j)   [Blackline] Third Amended Combined Disclosure Statement and Chapter
                   11 Plan of Liquidation of Orchids Paper Products Company, et al. [Docket
                   No. 632; Filed: 12/6/2019]

              k)   Declaration of Richard S. Infantino, Interim Chief Strategy Officer of
                   Orchids Paper Products Company, in Support of Confirmation of the
                   Combined Disclosure Statement and Chapter 11 Plan of Liquidation of
                   Orchids Paper Products Company, et al. [Docket No. 633; Filed:
                   12/6/2019]

              l)   Debtors’ Memorandum of Law in Support of Entry of an Order
                   Confirming the Third Amended Combined Disclosure Statement and
                   Chapter 11 Plan of Liquidation of Orchids Paper Products Company, et al.
                   [Docket No. 634; Filed: 12/6/2019]

              m)   Notice of Filing of Proposed Findings of Fact, Conclusions of Law, and
                   Order Confirming the Combined Disclosure Statement and Chapter 11
                   Plan of Orchids Paper Products Company, et al. [Docket No. 635; Filed:
                   12/6/2019]




                                           2
71551311.1
              Case 19-10729-MFW         Doc 636       Filed 12/09/19   Page 3 of 10



         Response(s) Received:

                   a)   Objection of the Securities and Exchange Commission to Interim
                        Approval of the Disclosure in the Combined Chapter 11 Plan of
                        Liquidation and Disclosure Statement of Orchids Paper Products
                        Company, et al. [Docket No. 546; Filed: 10/9/2019]

                   b)   Objection of the United States Trustee to Motion of Debtors for an Order
                        (I) Approving the Adequacy of the Disclosures in the Combined Plan and
                        Disclosure Statement on an Interim Basis, (II) Scheduling the
                        Confirmation hearing and Deadline for Filing Objections, (III)
                        Establishing Procedures for the Solicitation and Tabulation of Votes to
                        Accept or Reject the Combined Plan and Disclosure Statement, (IV)
                        Approving the Form of Ballot and Solicitation Package, and (V)
                        Approving the Notice Provisions [Docket No. 547; Filed: 10/9/2019]

                   c)   Objection of the Official Committee of Unsecured Creditors to the
                        Debtors’ Motion for an Order (I) Approving the Adequacy of the
                        Disclosures in the Combined Plan and Disclosure Statement on an Interim
                        Basis, (II) Scheduling the Confirmation Hearing and Deadline for Filing
                        Objections, (III) Establishing Procedures for the Solicitation and
                        Tabulation of Votes to Accept or Reject the Combined Plan and
                        Disclosure Statement, (IV) Approving the Form of Ballot and Solicitation
                        Package, and (V) Approving the Notice Provisions [Docket No. 555;
                        Filed: 10/11/2019]

                   d)   Debtors’ Omnibus Reply to Objections to the Debtors’ Motion for Entry of
                        an Order Granting Interim Approval of Their Disclosure Statement and
                        Approving Related Solicitation Procedures [Docket No. 563; Filed:
                        10/15/2019]

         Status:        This matter will go forward

FEE APPLICATIONS

2.       Professionals’ Fee Applications (See Exhibit A)

         Related Document(s):         See Exhibit A

         Response(s) Received:        See Exhibit A

         Status:        Proposed orders have been filed under certifications of counsel.    No
                        hearing is necessary unless the Court directs otherwise.




                                                 3
71551311.1
             Case 19-10729-MFW   Doc 636     Filed 12/09/19    Page 4 of 10



Dated: December 9, 2019              Respectfully submitted,
       Wilmington, Delaware
                                     POLSINELLI PC

                                      /s/ Shanti M. Katona
                                     Christopher A. Ward (Del. Bar No. 3877)
                                     Shanti M. Katona (Del. Bar No. 5352)
                                     Brenna A. Dolphin (Del. Bar No. 5604)
                                     222 Delaware Avenue, Suite 1101
                                     Wilmington, Delaware 19801
                                     Telephone: (302) 252-0920
                                     Facsimile: (302) 252-0921

                                     -and-

                                     Jerry L. Switzer, Jr. (Admitted Pro Hac Vice)
                                     150 N. Riverside Plaza, Suite 3000
                                     Chicago, Illinois 60606
                                     Telephone: (312) 819-1900
                                     Facsimile: (312) 819-1910

                                     Counsel to the Debtors and
                                     Debtors in Possession




                                        4
71551311.1
             Case 19-10729-MFW   Doc 636   Filed 12/09/19   Page 5 of 10




                                 EXHIBIT A




71551311.1
              Case 19-10729-MFW         Doc 636     Filed 12/09/19    Page 6 of 10



                                     FEE APPLICATIONS

POLSINELLI PC

1.       Second Interim Fee Application of Polsinelli PC for Compensation and Reimbursement
         of Expenses as Counsel to the Debtors and Debtors in Possession for the Period from July
         1, 2019 Through September 30, 2019 [Docket No. 588; Filed: 10/25/2019]

         a.     Fourth Monthly Fee Application of Polsinelli PC for Compensation and
                Reimbursement of Expenses as Counsel to the Debtors and Debtors in Possession
                for the Period from July 1, 2019 Through July 31, 2019 [Docket No. 489; Filed:
                8/29/2019]

         b.     No Order Required Certificate of No Objection Regarding Fourth Monthly Fee
                Application of Polsinelli PC for Compensation and Reimbursement of Expenses
                as Counsel to the Debtors and Debtors in Possession for the Period from July 1,
                2019 Through July 31, 2019 [Docket No. 530; Filed: 9/20/2019]

         c.     Fifth Monthly Fee Application of Polsinelli PC for Compensation and
                Reimbursement of Expenses as Counsel to the Debtors and Debtors in Possession
                for the Period from August 1, 2019 Through August 31, 2019 [Docket No. 532;
                Filed: 9/23/2019]

         d.     No Order Required Certificate of No Objection Regarding Fourth Monthly Fee
                Application of Polsinelli PC for Compensation and Reimbursement of Expenses
                as Counsel to the Debtors and Debtors in Possession for the Period from August
                1, 2019 Through August 31, 2019 [Docket No. 570; Filed: 10/16/2019]

         e.     Sixth Monthly Fee Application of Polsinelli PC for Compensation and
                Reimbursement of Expenses as Counsel to the Debtors and Debtors in Possession
                for the Period from September 1, 2019 Through September 30, 2019 [Docket No.
                583; Filed: 10/24/2019]

         f.     No Order Required Certificate of No Objection Regarding Sixth Monthly Fee
                Application of Polsinelli PC for Compensation and Reimbursement of Expenses
                as Counsel to the Debtors and Debtors in Possession for the Period from
                September 1, 2019 Through September 30, 2019 [Docket No. 609; Filed:
                11/15/2019]

         g.     Certification of Counsel Regarding Omnibus Order Approving Professionals’
                Interim Fee Applications [Docket No. 621; Filed: 11/25/2019]



71551311.1
              Case 19-10729-MFW         Doc 636     Filed 12/09/19    Page 7 of 10



HOGANTAYLOR LLP

2.       First Monthly and Interim Fee Application of HoganTaylor LLP for Compensation and
         Reimbursement of Expenses as Accountants to the Debtors and Debtors in Possession for
         the Period from July 23, 2019 Through October 11, 2019 [Docket No. 589; Filed:
         10/25/2019]

         a.     Certification of Counsel Regarding Omnibus Order Approving Professionals’
                Interim Fee Applications [Docket No. 621; Filed: 11/25/2019]

ALVAREZ & MARSAL NORTH AMERICA, LLC

3.       Second Interim Fee Application of Alvarez & Marsal North America, LLC for Payment
         of Compensation and Reimbursement of Expenses as Financial Advisor to the Official
         Committee of Unsecured Creditors for the Period from July 1, 2019 Through September
         30, 2019 [Docket No. 591; Filed: 10/29/2019]

         a.     Third Monthly Fee Application of Alvarez & Marsal North America, LLC for
                Payment of Compensation and Reimbursement of Expenses as Financial Advisor
                to the Official Committee of Unsecured Creditors for the Period from July 1, 2019
                Through July 31, 2019 [Docket No. 459; Filed: 8/20/2019]

         b.     No Order Required Certificate of No Objection Regarding Third Monthly Fee
                Application of Alvarez & Marsal North America, LLC for Payment of
                Compensation and Reimbursement of Expenses as Financial Advisor to the
                Official Committee of Unsecured Creditors for the Period from July 1, 2019
                Through July 31, 2019 [Docket No. 519; Filed: 9/12/2019]

         c.     Fourth Monthly Fee Application of Alvarez & Marsal North America, LLC for
                Payment of Compensation and Reimbursement of Expenses as Financial Advisor
                to the Official Committee of Unsecured Creditors for the Period from August 1,
                2019 Through August 31, 2019 [Docket No. 527; Filed: 9/17/2019]

         d.     No Order Required Certificate of No Objection Regarding Fourth Monthly Fee
                Application of Alvarez & Marsal North America, LLC for Payment of
                Compensation and Reimbursement of Expenses as Financial Advisor to the
                Official Committee of Unsecured Creditors for the Period from August 1, 2019
                Through August 31, 2019 [Docket No. 549; Filed: 10/10/2019]




                                                2
71551311.1
              Case 19-10729-MFW        Doc 636     Filed 12/09/19   Page 8 of 10



         e.     Fifth Monthly Fee Application of Alvarez & Marsal North America, LLC for
                Payment of Compensation and Reimbursement of Expenses as Financial Advisor
                to the Official Committee of Unsecured Creditors for the Period from September
                1, 2019 Through September 13, 2019 [Docket No. 584; Filed: 10/24/2019]

         f.     Sixth Monthly Fee Application of Alvarez & Marsal North America, LLC for
                Payment of Compensation and Reimbursement of Expenses as Financial Advisor
                to the Official Committee of Unsecured Creditors for the Period from September
                14, 2019 Through September 30, 2019 [Docket No. 587; Filed: 10/24/2019]

         g.     No Order Required Certificate of No Objection Regarding Fifth Monthly Fee
                Application of Alvarez & Marsal North America, LLC for Payment of
                Compensation and Reimbursement of Expenses as Financial Advisor to the
                Official Committee of Unsecured Creditors for the Period from September 1,
                2019 Through September 13, 2019 [Docket No. 610; Filed: 11/18/2019]

         h.     No Order Required Certificate of No Objection Regarding Sixth Monthly Fee
                Application of Alvarez & Marsal North America, LLC for Payment of
                Compensation and Reimbursement of Expenses as Financial Advisor to the
                Official Committee of Unsecured Creditors for the Period from September 14,
                2019 Through September 30, 2019 [Docket No. 611; Filed: 11/18/2019]

         i.     Certification of Counsel Regarding Omnibus Order Approving Professionals’
                Interim Fee Applications [Docket No. 621; Filed: 11/25/2019]

MONTGOMERY MCCRACKEN WALKER & RHOADS LLP

4.       First Interim Fee Application of Montgomery McCracken Walker & Rhoads LLP for
         Compensation for Services Rendered and Reimbursement of Expenses as Co-Counsel to
         the Official Committee of Unsecured Creditors for the Period of June 3, 2019 Through
         September 30, 2019 [Docket No. 596; Filed: 10/29/2019]

         a.     First Monthly Fee Application of Montgomery McCracken Walker & Rhoads
                LLP for Compensation for Services Rendered and Reimbursement of Expenses as
                Co-Counsel to the Official Committee of Unsecured Creditors for the Period from
                June 3, 2019 Through June 30, 2019 [Docket No. 445; Filed: 8/14/2019]




                                               3
71551311.1
              Case 19-10729-MFW       Doc 636     Filed 12/09/19   Page 9 of 10



         b.    Reservation of Rights of the Debtors with Respect to the Monthly Fee
               Applications of Dean Machinery International, Inc., Montgomery McCracken
               Walker & Rhoads LLP, and Final Fee Application of CKR Law LLP as
               Professional Advisors to the Official Committee of Unsecured Creditors [Docket
               No. 493; Filed: 9/3/2019]

         c.    No Order Required Certificate of No Objection Regarding First Monthly
               Application of Montgomery McCracken Walker & Rhoads LLP for
               Compensation for Services Rendered and Reimbursement of Expenses as Co-
               Counsel to the Official Committee of Unsecured Creditors for the Period from
               June 3, 2019 Through June 30, 2019 [Docket No. 502; Filed: 9/6/2019]

         d.    Second Monthly Fee Application of Montgomery McCracken Walker & Rhoads
               LLP for Compensation for Services Rendered and Reimbursement of Expenses as
               Co-Counsel to the Official Committee of Unsecured Creditors for the Period from
               July 1, 2019 Through July 31, 2019 [Docket No. 592; Filed: 10/29/2019]

         e.    Third Monthly Fee Application of Montgomery McCracken Walker & Rhoads
               LLP for Compensation for Services Rendered and Reimbursement of Expenses as
               Co-Counsel to the Official Committee of Unsecured Creditors for the Period from
               August 1, 2019 Through August 31, 2019 [Docket No. 593; Filed: 10/29/2019]

         f.    Fourth Monthly Fee Application of Montgomery McCracken Walker & Rhoads
               LLP for Compensation for Services Rendered and Reimbursement of Expenses as
               Co-Counsel to the Official Committee of Unsecured Creditors for the Period from
               September 1, 2019 Through September 30, 2019 [Docket No. 594; Filed:
               10/29/2019]

         g.    No Order Required Certificate of No Objection Regarding Second Monthly
               Application of Montgomery McCracken Walker & Rhoads LLP for
               Compensation for Services Rendered and Reimbursement of Expenses as Co-
               Counsel to the Official Committee of Unsecured Creditors for the Period from
               July 1, 2019 Through July 31, 2019 [Docket No. 614; Filed: 11/21/2019]

         h.    No Order Required Certificate of No Objection Regarding Third Monthly
               Application of Montgomery McCracken Walker & Rhoads LLP for
               Compensation for Services Rendered and Reimbursement of Expenses as Co-
               Counsel to the Official Committee of Unsecured Creditors for the Period from
               August 1, 2019 Through August 31, 2019 [Docket No. 615; Filed: 11/21/2019]


                                              4
71551311.1
              Case 19-10729-MFW        Doc 636      Filed 12/09/19   Page 10 of 10



         i.     No Order Required Certificate of No Objection Regarding Fourth Monthly
                Application of Montgomery McCracken Walker & Rhoads LLP for
                Compensation for Services Rendered and Reimbursement of Expenses as Co-
                Counsel to the Official Committee of Unsecured Creditors for the Period from
                September 1, 2019 Through September 30, 2019 [Docket No. 616; Filed:
                11/21/2019]

         j.     Certification of Counsel Regarding Omnibus Order Approving Professionals’
                Interim Fee Applications [Docket No. 621; Filed: 11/25/2019]

HOULIHAN LOKEY CAPITAL, INC.

5.       Combined Fifth Monthly and Final Fee Application of Houlihan Lokey Capital, Inc. for
         Allowance of Compensation for Services Rendered and for Reimbursement of Expenses
         as Financial Advisor and Investment Banker to the Debtors for the (I) Monthly Period of
         August 1, 2019 through August 31, 2019 and (II) Final Period of April 1, 2019 through
         September 13, 2019 [Docket No. 605; Filed: 10/25/2019]

         a.     Fourth Monthly Fee Application of Houlihan Lokey Capital, Inc. for Allowance
                of Compensation for Services Rendered and for Reimbursement of Expenses as
                Financial Advisor and Investment Banker to the Debtors for the period of July 1,
                2019 through July 31, 2019 [Docket No. 520; Filed: 9/12/2019]

         b.     No Order Required Certificate of No Objection Regarding Fourth Monthly Fee
                Application of Houlihan Lokey Capital, Inc. for Allowance of Compensation for
                Services Rendered and for Reimbursement of Expenses as Financial Advisor and
                Investment Banker to the Debtors for the period of July 1, 2019 through July 31,
                2019 [Docket No. 545; Filed: 10/4/2019]

         c.     Certification of Counsel Regarding Order Approving Combined Fifth Monthly
                and Final Fee Application of Houlihan Lokey Capital, Inc. for Allowance of
                Compensation for Services Rendered and for Reimbursement of Expenses as
                Financial Advisor and Investment Banker to the Debtors for the (I) Monthly
                Period of August 1, 2019 through August 31, 2019 and (II) Final Period of April
                1, 2019 through September 13, 2019 [Docket No. 629; Filed: 12/6/2019]




                                                5
71551311.1
